 

THIRD AMENDMENT TO AMENDED AND RESTATED VOTING AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED VOTING AGREEMENT (this “Amendment”)
is effective as of the Effective Date (as defined below) by and among Acura
Pharmaceuticals, Inc. (f/k/a Halsey Drug Co., Inc.), a New York corporation (the
"Company"), Care Capital Investments II, LP ("Care Capital"), Essex Woodlands
Health Ventures V, L.P. ("Essex"), Galen Partners III, LP ("Galen") and GCE
Holdings LLC (“GCE”).

 

WHEREAS, the parties to this Amendment (other than GCE) are parties to a certain
Amended and Restated Voting Agreement dated as of February 6, 2004 (the
“Original Agreement”);

 

WHEREAS, the parties to this Amendment are also parties to a certain Joinder and
Amendment to Amended and Restated Voting Agreement dated as of November 9, 2005
(the “First Amendment,”), which amended the Original Agreement in certain
respects;

 

WHEREAS, GCE and the Company are also parties to a certain Second Amendment to
Amended and Restated Voting Agreement dated as of January 24, 2008 (the “Second
Amendment,”), which amended the Original Agreement in certain respects;

 

WHEREAS, the Original Agreement, the First Amendment, the Second Amendment and
this Amendment are herein collectively the “Agreement”;

 

WHEREAS, GCE is transferring its shares of the Company to Care Capital, Galen
and Essex and certain of their affiliates and the parties wish to further amend
the Original Agreement to clarify their respective rights with respect to the
designation of directors effective upon such transfer; and

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Original Agreement, as amended by the First Amendment
and the Second Amendment.

 

NOW, THEREFORE, the parties to this Amendment, hereby agree and consent as
follows:

 

1.           Amendments to Section 2. Section 2 of the Original Agreement (as
amended by the First Amendment and the Second Amendment) is hereby deleted and
the following is inserted in its place:

 

“2.          Election of Director Nominees. Commencing upon the Company's next
upcoming meeting of shareholders, each Party and Care Capital, Galen and Essex
(each of Care Capital, Galen and Essex being referred to as a “Designating
Party”) agree as follows:

 

   

 

 

(a)          Each Party holding any of the Company’s securities (collectively,
the "Securities") shall vote its Securities, and take or cause to be taken such
other actions, as may be required from time to time to (i) ensure that the Board
of Directors consists of no more than seven directors (or in the event clause
(ii)(C) requires the election of more than three directors, then seven plus the
number of independent directors in excess of three required by such clause),
(ii) elect to the Board of Directors of the Company (A) one (1) person
designated by each Designating Party, (B) one person who shall be the Chief
Executive Officer of the Company, and (C) the greater of (xx) three (3) person
or (yy) a number of directors such that the majority of the Board of Directors
shall consist of independent directors, in the case of each of (xx) and (yy) who
shall be independent directors (as defined in Rule 5605 of the NASDAQ
Marketplace Rules, as may be modified or supplemented) nominated and elected to
the Board of Directors by the then current directors. Without limiting the
generality of the foregoing, at each annual meeting of the shareholders of the
Company, and at each special meeting of the shareholders of the Company called
for the purpose of electing directors of the Company, and at any time at which
the shareholders of the Company have the right to elect directors of the
Company, in each such event, each Party shall vote all Securities owned by them
(or shall consent in writing in lieu of a meeting of shareholders of the
Company), or take such other actions as shall be necessary, to elect the
Designating Parties’ designees as director of the Company in accordance with the
preceding provisions of this Section 2(a);

 

(b)          Each Party shall take all actions necessary to remove forthwith the
director designated by a Designating Party when such removal is requested for
any reason, with or without cause, by such Designating Party. In the case of the
death, resignation or removal as herein provided of a Designating Party's
designee, each Party shall vote all Securities held by it to elect another
person designated by such Designating Party pursuant to Section 2(a);

 

(c)          Each Party hereby agrees that it will not vote any of its
Securities in favor of the removal of any director that shall have been
designated by a Designating Party, unless the Designating Party shall have
consented to such removal in writing;

 

In the event that any Party shall fail to vote the Securities held by it in
accordance with Section 2(a) and (b), such Party shall, upon such failure to so
vote, be deemed immediately to have granted to each Designating Party a proxy to
vote its Securities solely for the election of the nominee of such Designating
Party or the removal of such Designating Party's designated director, as the
case may be. Such Party acknowledges that each such proxy granted hereby,
including any successive proxy, if necessary, is being given to secure the
performance of an obligation hereunder, is coupled with an interest, and shall
be irrevocable until such obligation is performed;

 

2

 

  

(d)          No Party shall grant any proxy or enter into or agree to be bound
by any voting trust with respect to the Securities held by such Party, or enter
into any shareholder agreement or arrangement of any kind with any person with
respect to the Securities held by such person that is, in either case,
inconsistent with the terms of this Agreement (whether or not such agreement and
arrangement was or is with other shareholders of the Company that are or are not
parties to this Agreement);

 

(e)          The Company shall take, or cause to be taken, such actions as may
be required from time to time to establish and maintain executive, audit and
compensation committees of the Board of Directors, as well as such other
committees of the boards of directors of the Company as the Board of Directors
shall determine, having such duties and responsibilities as are customary for
such committees. The designees of each Designating Party shall be, if so
requested by the Designating Party, in its sole discretion, a member of each
such committee, if in the case of the audit and compensation committees, they
are independent under the standards of NASDAQ Market Place Rules established for
each such committee; and

 

(f)          The rights of a Designating Party to designate a director pursuant
to Section 2(a) shall terminate on the date such Designing Party ceases to be a
holder of at least three million (3,000,000) Share Equivalents (“Minimum
Threshold”), with the additional forfeited seat becoming a seat for an
independent director to thereafter be nominated and elected to the Board of
Directors from time to time by the then current directors. For purposes hereof,
Share Equivalents means common stock of the Company and/or shares of common
stock of the Company underlying warrants. Whenever this Agreement refers to Care
Capital, Essex or Galen holding or owning a certain number of Share Equivalents,
such ownership or holdings shall include ownership by their affiliates,
including without limitation, in the case of Galen, Share Equivalents held by
Galen Partners International III, L.P. and Galen Employee Fund III, L.P and in
the case of Care Capital, Share Equivalents held by Care Capital Offshore
Investments II, LP.”

 

2.           Amendments to Section 7. Section 7 of the Original Agreement (as
amended by the First Amendment and the Second Amendment) is hereby deleted and
the following is inserted in its place:

 

"7. Term. Except as provided in Sections 2(f) and 6 hereof, this Agreement and
the Parties' obligations hereunder shall continue in effect for so long as any
of Care Capital, Essex or Galen or any of their affiliates owns the Minimum
Threshold (as determined in accordance with Section 2(f)).”

 

3.           Amendments to Section 8. Section 8 of the Original Agreement (as
amended by the First Amendment and the Second Amendment) is hereby deleted and
the following is inserted in its place:

 

3

 

 

"8.    Amendment. Any term of this Agreement or the powers granted hereunder may
be amended and the observance of any such term or power may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of a majority of the Securities then subject to
this Agreement, which majority must include each of Care Capital, Essex and
Galen (in each case, only so long as it continues to hold the Minimum Threshold,
determined in accordance with Section 2(f)).”

 

 

4.           Amendments to Section 9(a). Section 9(a) of the Original Agreement
(as amended by the First Amendment and the Second Amendment) is hereby deleted
and the following is inserted in its place:

 

“Binding Effect. (a) This Agreement and the powers granted hereunder shall be
binding upon, and shall inure to the benefit of, Care Capital, Essex and Galen
and the Parties.”

 

5.           Amendments to Section 12. Section 12 of the Original Agreement (as
amended by the First Amendment and the Second Amendment) is hereby deleted.

 

6.           Amendment. Any term of this Amendment or the powers granted
hereunder may be amended and the observance of any such term or power may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of a majority of the Securities
then subject to this Agreement, which majority must include the shares of each
of Galen, Care Capital and Essex (in each case, only so long as it continues to
hold the Minimum Threshold, determined in accordance with Section 2(f)) of the
Agreement).

 

7.           Successors and Assigns. Except as otherwise provided herein, this
Amendment shall inure to the benefit of, and be binding upon and enforceable
against, the parties to the Original Agreement (as amended by the First
Amendment and the Second Amendment) and their respective successors, assigns,
heirs, executors and administrators.

 

8.           Counterparts. This Amendment may be executed in separate
counterparts, including by facsimile, each of which shall be an original and all
of which taken together shall constitute one and the same agreement.

 

9.           Notices. For purposes of Section 10 of the Original Agreement, all
notices, demands or other communications to Galen, Care and Essex shall be
directed to the address set forth on the signature page hereto.

 

10.         Effect of Amendment. Except as expressly provided herein, no other
changes or modifications or waivers or consents to the Original Agreement (as
amended by the First Amendment) are intended or implied, and in all other
respects the Original Agreement (as amended by the First Amendment) is hereby
ratified and confirmed by all parties hereto as of the effective date hereof.

 

4

 

 

11.         Governing Law. This Amendment and rights of the parties hereunder
shall be governed in all respects by the laws of the State of New York wherein
the terms of this Amendment were negotiated, excluding to the greatest extent
permitted by law any rule of law that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

12.         Effective Date. This amendment shall be effective concurrent with
the transfer by GCE of at least 32,000,000 Share Equivalents in the aggregate to
Care Capital, Galen and Essex, or their respective affiliates (the “Effective
Date”).

 

[SIGNATURE PAGE TO FOLLOW]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Amended and Restated Voting Agreement as of the date first above written.

 

  ACURA PHARMACEUTICALS, INC.         By: /s/ Robert B. Jones     Name: Robert
B. Jones     Title: President and Chief Executive Officer

 

  GCE HOLDINGS LLC       By:         /s/ Zubeen Shroff     Name: Zubeen Shroff  
  Title: Managing Member of Claudius, LLC     Address: c/o Galen Partners III,
L.P.       680 Washington Blvd       Stamford, CT  06901

 

GALEN PARTNERS INTERNATIONAL,   CARE CAPITAL INVESTMENTS II, LP III, L.P.   By: 
Care Capital II, LLC, as general partner By: Claudius, L.L.C., General Partner  
47 Hulfish St., Suite 310 680 Washington Blvd.   Princeton, NJ 08542 Stamford,
CT 06901         /s/ Zubeen Shroff   By: /s/ David Ramsay By:  Zubeen Shroff  
Name:  David R. Ramsay Its: General Partner   Title: Authorized Signatory      
ESSEX WOODLANDS HEALTH     VENTURES V, L.P.     21 Waterway Avenue, Suite 225  
  The Woodlands, TX  77380           /s/ Immanuel Thangaraj     By: Immanuel
Thangaraj     Its: Managing Director    

 



6

